r,
             OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
b
                                 AUSTIN




     Xonorable iom L. lWrtl8y
     Criminal Dirtriot AttorMy
     Eldrlgo County
     BUnburg, tex88

     Dear 8ira




                                              statutsr, pertlnmlt to


                 ?I. thbq'kb 8r+atO          propbrty of the hue
                    Lt
          band nor W ocamunlty property other than the
          ~P8OM1      843FJS1~8  Of th4  Vii.,   Md  th@ iAOOnr;”
          rent8    and cbvenub8   frm her 8eparatO PPOpWtr,
          @hall be rubjeot to the payment of debts oontraot-
          ld by thb vii., l     x o r pthoro
                                         t oontraoted for n80-
          88SUTib8    fUPni8h.d h.r OI'h.eP OhildNn.        %'hO
          Vife 8h@ll aever br the joint asker Of a nOto
          or a 8urrt.y on any bond or obligation of another
          vithout    the jolndar of bar husband vith hour in
          making 8uOh oont~aot.'
                                                                        624


Eonorablo Tom L. Eartley, pago P


            ArtlOla 595' pnwld.8 t

             l
             &y   peror  appointed a notary publlo, bo-
     fOrb bntWiXLg   hi8  OffiOid    dUtI.8 rhsn @XbOUtO
     a bond iOr onb thousand dOllar8, (0 bb
     by thb OOunty Olrrk Of hi8
     Oonrnor,    oondltloned Sor the
     ax100Of the dUtle8 Of hi8 OftiOeJ
     take and 8Ub8OrIbe th. OffiOIal oath, vhIoh 8ha11
     bb Indorred 0118ald bond, vith thr OertlfIOate OS
     thr ofiiobr adminI8trrlng the ramat 8aId bond
     rhall bo recorded In the oiflor Oi the oount
     Olbrk, and deposited In raid offior, and 8haI l
     not be void on the flrrt     reooverf, aad mar bo
     rued on In the namd of the party injurbd     from
     tImo to tIm@ until the vhoi%eamount thsrbof~h88
     beon rooovorodi'
                       uhllo I8 a pub110 offloer. A married
vc4wix&
      may                  0if100, InoludIng that of Governor.
Dlokron v.                114 Par. 176, 265 8. Y, 1011.
             .       dinor undrr thb ConrtitutIon and
     8tatUt;8;    ;married VOMU EaJ hold OifiOO, 8he
     My of OOUT@O do all thing8 IlOOb88Wr             or Inoldont
     t0 the pl'O&NrbXbrOi8b~ Of that C
     making a bond. The general ruti
     to oontraot a lIablllty vould no morb prbrbat
     her makIng a bond than It vould deny her the
     rigfitto-m&o      neoerrary      bond8 in the &bPO8bOUt-
     Itq~ of 8Uit8 p.Pmlttbd t0 hbr.           XB laoh iMtMOr
     the povsr 18 an lnoldant to thb right ooaferrbd,
     and 18 llbOe88arily      ilaplibd,   ii  not bqrb88lJ   re-
     paired,  by thb rtatutr ~mandlng bondr.' 8poor@8
      bV   Of ]LaritalRight8, p&g. fl.

           fhe @Tiag  Of a bond 18 a lhbO~88~7  prbrbqlli8itO     to
the lrrartlon ot the right to hold the Oiflor of notary publlo.
Fh. potreP,therotore, mU8t Of UeO888it~   bXi8t in   th     OO8b Of &
married vapw~   for to deny the povbr vould in 8ane irutanoer
be to deny the right.
          It I8 thbrOfOr0 thr OOn8Idrrbd 6pInIOn Of thi8 do-
partment that the oounty olerk I8 authorised to l   oo@t thr
notary pub110 bond of a married voaan though rho bb not joinad
In the obligation by her hurband, all other requirement8   boIng
pr48eAt.
                                                                  625

Bonor.blo tom L. Urtley,   page 3


            Artlol. 5998, Revised 01~11 Statute8 of Texar, pro-
vider I

            "Tho offiolal bond of each offloer 8hall
       be breouted by hIm vlth tvo or more good .nd ruf-
       fiOiOlLt 8W.ti.8 Or . 8OlV.lit8Wbty  005m    lu-
       thorlsed to do bU8in.88 In thlr 8t.t.e.'

          It I8 thur obrervrd that the oounty olerk ir not
o.1l.d upon to drterplinethb 8uffiolenoy of the prlnolpal on
an offlolal bond but IS only bound to determlxw thr rufflalanay
Of the 81W.ti.8.
                         of Appeal8 In the a.86 Of Witch.11 Or
          The CCSilQLi881On
Zurn, 221 8. U. 954, vhlah opinion va. approved by the 8upreme
Court or Texa8, held that vhsrb the prlnolpal to .n obllga-
tion, a married vo3n8.n
                      or minor, 18 diraharged on aooount of
hi8 or her inaapaolty, the debt remained and it. burden murt
be a88um.d by the rurety or 8uPetiur for the minor or married
POT.
           It i8 therefore the further Opinion Of thI8 depart-
nrent that 4~0~ though a marrlrd voman vho ir prinolpal on a
notary pub110 bond may not bu personally bound on rwh bond
vlthout joinder of her hurband, thI8 fact alon. vould not au-
thorlse the oounty alurk to refwe   to aooept and approve 8uah
bond.